Saylor, J.,
In his adjudication of a trustees’ account filed upon the death of Irma Reckefus, the last survivor of the husband, brothers and sisters of testatrix, the learned auditing judge awarded back to the surviving trustee one fourth of the principal in trust for Irma Reckefus’s son, sole secondary life tenant, and to various named charities the balance of the corpus. The son, Scott Reckefus, has filed exceptions, claiming that the entire principal should remain in trust and that he should receive during his life all net income therefrom as his mother was receiving such income at the time of her death.
Christina K. Springman, who died in 1945, made bequests to 13 relatives and friends, and then, in paragraph seventeenth of her will, placed the residue of her estate in trust and made provision therefrom, inter alia, for maintaining a home for her brothers and sisters, and upon the death of the survivor of them provided that the property was to be conveyed to Scott Reckefus in fee simple. Testatrix also provided for the payment monthly of small amounts of income to her brothers and sisters, and for the payment of the balance of the income to her husband during his life.
In paragraph eighteenth, testatrix directed that if any of her brothers or her sister Gladys should predecease her husband, “the income theretofore paid to him or her shall be paid to my said husband”, but that in the case of Irma Reckefus pre-deceasing her husband, “the income heretofore paid to her should be paid to her son, Scott Reckefus, until the death of my said husband”.
In paragraph nineteenth, testatrix provided that upon her husband’s death the net income from her entire residuary estate was to be paid “in even and equal parts, unto such of my four brothers and sisters who *693may be living at that time in quarter-yearly installments, for and during the term of their natural lives,
“Provided, however, that if my sister, Irma Reckefus, shall have predeceased my husband, or if she shall have survived him, then upon her death, I desire that her son, Scott Reckefus, shall receive the share of income which she would have received had she been living at the time of his death — which said share shall be paid to the said Scott Reckefus for and during the term of his natural life, without augmentation, after the death of his mother, by virtue of the death of any of his said uncles or aunt, as hereinafter provided”. (Italics supplied.)
Testatrix and all of the four brothers and sisters survived the husband, and at testatrix’ death, the net income became payable and was paid in equal one-quarter shares to each of her siblings during their respective lives. Gladys Woelpper, a sister, died in 1954. Herbert Klee, a brother, died in 1954. Robert Klee, a brother, died in 1960. Irma Reckefus died May 31, 1964. During Irma’s life, her equal one-fourth share of income was augmented to a third, then to a half, and finally to the whole thereof, as provided in the will.
The phrase “as hereinafter provided”, quoted above from paragraph nineteenth, is followed immediately by the sentence which calls for the augmentation of a sibling’s share because of the death of either of the brothers, of Gladys, and also of Irma, should her son predecease her. The will reads:
“The income theretofore paid to the one so dying shall be added, in equal shares, to that then received by my said brothers and sisters”.
It would appear from paragraph nineteenth that, upon Irma’s death, her son Scott was entitled, as secondary life tenant, not to the whole income but only to one fourth of it, and the auditing judge so decided. However, the nephew of testatrix asserts that as there *694was not, and could not have been, any augmentation of his mother’s share by virtue of the death of her sister Gladys or of either of her brothers after his mother’s death, they having predeceased her, the prohibition on augmentation was not operative, and that the fortuitous circumstance of his mother’s surviving her siblings should not prevent him from receiving income to the same extent that she received it.
In so doing, the nephew attempts to negate the effect of the clause of the nineteenth paragraph emphasized above. If he were to receive more than one fourth of the income he would be receiving an amount augmented “by virtue of the death of any of his said uncles or aunts”, no matter at what time or in what sequence they died.
The placing of commas by testatrix before and after the words “after the death of his mother” has no significance one way or another. The “augmentation” of Irma’s share must have preceded her death or it would not be part of her share at her death, and it is only after her death that Scott’s right to receive income matured.
If testatrix intended that Scott was entitled to receive such augmentation as his mother might have enjoyed because of the death of a brother or sister during her life but not any augmentation occurring because of such a death following hers, she could readily havé placed the phrase “after the death of his mother” at the end of the clause containing the gift to him. The clause would then have read: “without augmentation by virtue of the death of any of said uncles or aunt after the death of his mother”.
That she did not. It is unnecessary to twist her language to the extent argued by Scott to effect the result for which he contends. The language which is above quoted from paragraph nineteenth, and that language alone, is the source of his gift.
*695In summary, it would appear that testatrix did not intend that her nephew should benefit from any augmentation whatsoever. Whether Irma died before or after testatrix’ husband, at her death her son, if he survived her, was to receive the share of income which she would have received “had she been living at the time of his (her husband’s) death”. That was one fourth, not one third, not one half, not the whole income.
Despite the fact that the language of paragraph nineteenth is not clear, and in this we disagree with statements of counsel that it is clear, it is our conclusion from reading that paragraph, together with other portions of the will, that it was testatrix’ intention as expressed in the will that Scott’s share of income be limited to one fourth.
Actually, as stated by the learned auditing judge, there is a question whether Scott Reckefus is entitled to even one fourth of the income or to anything beyond the payment or devise above referred to. In the adjudication it is said:
“Since Scott Reckefus was receiving no income when the survivor of the life tenants (his mother) died, a literal compliance with Item 20 of the will would require that no portion of principal be set aside for his benefit.”
Paragraph twentieth provides:
“At and immediately upon the death of the survivor of my husband, my brothers Robert Klee and Herbert Klee and my sisters Gladys Woelpper and Irma Reckefus, if my nephew, Scott Reckefus, shall then be living, I order and direct my Trustees, and the survivor of them “to set aside for the use and benefit of the said Scott Reckefus assets sufficient to produce an income approximately equal to that which he shall then be receiving and to pay the income from such assets (or any property substituted therefor) unto the said Scott Reckefus for and during the term of his natural life.” (Italics supplied.)
*696Although until Irma died Scott was receiving no income, quite properly the auditing judge added to the statement above quoted: “Yet upon a consideration of the entire will, it would seem clear enough that testatrix intended that her nephew, Scott, should receive some income upon the death of his mother”. This is accepted by counsel and the court as correct.
We do not accept the conclusion that Scott was the sole concern or the chief beneficiary of testatrix as counsel would have it. Not only were his mother, and his aunt and his uncles the objects of her bounty, but so were strangers to her blood to whom she made bequests. Finally, a considerable number of charities were the ultimate objects. She made no provision for a wife or children of Scott after his death. At such time, the assets from which he receives a life income are to be paid over to what is now known as the Overbrook School for the Blind.
Convincing evidence that the decision of the auditing judge was correct and valid is furnished by additional language of the twentieth paragraph of the will following that above quoted. Testatrix provided that “the balance of the corpus of my residuary estate (upon the death of the survivor of my husband, brothers and sisters) I give and bequeath as follows”, naming seven charitable institutions for gifts totalling $40,000, and giving all the rest, residue and remainder to the Overbrook School for the Blind.
Immediately these questions arise:
1. Why set aside a fund to provide income for Scott and dispose “upon the death of the survivor of my husband, brothers and sisters” (not the death of Scott alone) of the remaining assets of the trust if Scott were entitled to receive the entire income from the trust principal?
2. Why should seven charities receive their bequests and an eighth be obliged to wait to receive its *697preliminary bequest only when Scott’s life ends, although the will directs otherwise?
It just does not appear possible to wrest from the language of the will any thought on the part of testatrix, or to seek any intention imbedded in the language, to have Scott receive any share of income greater than one fourth, “without augmentation, after the death of his mother, by virtue of the death of any of his uncles or aunts”.
It is hornbook law that a will should be interpreted so as to give effect to all of the provisions wherever possible. The auditing judge’s interpretation does this. It is not necessary to repeat the references to other hornbook principles so well reviewed in Burleigh Estate, 405 Pa. 373 (1961).
The distribution ordered in the adjudication and the supplemental adjudication is that which a study of the will in all its parts dictates as proper. It is a distribution intended by testatrix, whatever ambiguities her will contains. There is no need, nor is it proper, to supply language to the will as was done in the cases cited by the exceptant.
Accordingly, the exceptions are dismissed and the adjudication and supplemental adjudication are confirmed absolutely.